Citation Nr: 1727261	
Decision Date: 07/13/17    Archive Date: 07/25/17

DOCKET NO.  10-03 017	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for hypertension, including as due to exposure to Agent Orange and/or as secondary to service-connected posttraumatic stress disorder (PTSD) and coronary artery disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. Sinckler, Associate Counsel

INTRODUCTION

The Veteran served on active duty from June 1968 to January 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  Jurisdiction presently resides with the RO in Boston, Massachusetts. 

In May 2015, the Board remanded this issue for the provision of a Board hearing. The Veteran testified at a travel Board hearing before the undersigned Veterans Law Judge (VLJ) in December 2015.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, another remand is required in this case.  While the Board sincerely regrets the delay, the Veteran's claim for entitlement to service connection for hypertension is again remanded for further development in accordance with VA's duty to assist.  Such development is necessary to aid the Board in making an informed decision, and will help ensure that the claim is afforded every consideration.

There appear to be outstanding treatment reports.  During his 2015 Board hearing, the Veteran mentioned receiving treatment for his hypertensive disorder at St. Elizabeth's Hospital as well as at Corning Hospital during the 1990's.  On remand, efforts should be undertaken to obtain these records.  Moreover, because the claim is being remanded, any recent VA treatment records should be obtained.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (c)(2).

Finally, in a September 24, 2008 treatment note, a VA doctor stated that the Veteran's hypertension certainly is exacerbated by his state of hypervigilance, and noted that he is not currently being  treated for his PTSD.  In an April 2017 Brief, the Veteran's representative also cited several medical articles that associate PTSD with hypertension.   On remand, the Veteran should be scheduled for an appropriate VA examination and medical opinions must be provided, as set forth below.

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain the Veteran's complete treatment records from St. Elizabeth's Hospital and Corning Hospital, dated during the 1990s.  

2.  Obtain the Veteran's VA treatment records, dated from June 2012 forward.

3.  Thereafter, schedule the Veteran for an appropriate VA examination to determine the etiology of his claimed hypertension.  The entire claims file and a copy of this REMAND must be made available to the examiner in conjunction with the examination.  The examiner must note in the examination report that the evidence in the claims file has been reviewed.  The examination should include any diagnostic testing or evaluation deemed necessary by the examiner.

After reviewing the file and obtaining a complete medical history pertinent to the Veteran's hypertension, and examining the Veteran, the examiner must render an opinion as to the following:

(a)  Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's hypertension had its clinical onset during active service or is related to any incident of service, including exposure to Agent Orange?

In providing this opinion, the examiner should consider the medical literature referenced by the Veteran's representative in the April 2017 Brief.  Specifically, the representative noted that there is medical literature available that tends to link the development of hypertension with herbicide exposures through the same mechanism which results in the diabetes.  Agent Orange (or other herbicide agents) results in diabetes by inducing insulin resistance, and insulin resistance is also linked to the development of hypertension (Sowers JR, Frohlich ED. Insulin and Insulin resistance: impact on blood pressure and cardiovascular disease. Med. Clin N Am 88:63-82, 2004).

The examiner should also indicate his/her consideration of the 2007 conclusion of the National Academy of Sciences (NAS) that found "limited or suggestive evidence of an association" between herbicide exposure and hypertension (notwithstanding that VA has not yet added hypertension to the list of conditions under 38 C.F.R.§ 3.309  for which presumptive service connection due to Agent Orange exposure is available). 

If the examiner concludes that the Veteran's hypertension is not etiologically related to his in-service exposure to Agent Orange, that conclusion may not be based solely on the fact that the NAS study did not conclude that there was positive link between hypertension and Agent Orange exposure.  In other words, the examiner should determine in this specific case, whether the Veteran's hypertension is related to his Agent Orange exposure, regardless of the NAS study that did not conclude that there was positive link between hypertension and Agent Orange exposure.  The examiner must take into account the Veteran's personal circumstances and how the recognized risk factor(s) apply in his particular case. Other factors may affect the analysis, such as whether the examiner finds studies persuasive, whether there are other risk factors that might be the cause of the Veteran's hypertension, whether his hypertension manifested itself in an unusual manner, etc.  See Polovick v. Shinseki, 23 Vet.App. 48, 52-53 (2009).

(b)  Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's hypertension was caused by his PTSD and/or CAD?

(c)  Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's hypertension has been aggravated, or worsened, by his PTSD and/or CAD?

In responding to (b) and (c), the examiner must address and consider the September 24, 2008 VA treatment note, wherein a doctor stated that the Veteran's hypertension certainly is exacerbated by his state of hypervigilance (associated with his PTSD); and the medical articles associating PTSD with hypertension referenced by the Veteran's representative  in the April 2017 Brief.   

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.  

4.  Then, review the medical examination report to ensure that it adequately responds to the above instructions, including that it provides an adequate explanation in support of the opinions stated.  If the report is deficient in this regard, return the case to the examiner for further review and discussion. 

5.  After the above development is completed, and any other development that may be warranted based on any additional information or evidence received, readjudicate the claim on appeal.  If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




